DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 7/26/2022 has been received and entered in to the case. 
	 Claims 2, 13 and 18-21 have been canceled, claims 22-23 are newly added, and claims 1, 3-12, 14-17 and 22-23 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	The claim rejections under 35 USC §102 and 103 have been modified to address the newly added limitations and claims.

Claim Rejections - 35 USC § 102 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 11-12, 14, 16-17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Rangarajan et al. (US 2012/0156777; IDS ref.) as evidenced by Park et al. (1994, Biotechnol. Prog.), Maheswari et al. (2014, Journal of Biomaterials Science, Polymer Edition), Mori et al. (EP0534014) and Ronfard et al. (US2008/00009064; IDS ref.)
Regarding claims 1 and 14, Rangarajan et al. teach a cell carrier having a surface coated with thermoresponsive polymers including poly(N-isopropylacrylamide) (PNIPAM or PNIPAAm) that can facilitate easy release of cultured cells from the carrier surface (para. 47; 56). The cell carrier of Rangarajan et al. has a dimension of 0.1 to 5 mm in length, about 0.1 to 5 mm in width, and 1-10 mm in height (para. 34), and thus, the carrier is considered as a macrocarrier. While Rangarajan et al. do not particularly disclose the cell carrier being a particle, the structure of the cell carrier taught by Rangarajan et al. is considered as a particle under the broadest reasonable interpretation. 
Regarding the cell-receiving surface being porous (claim 1), it is understood that the cell-receiving surface is provided by the thermoresponsive polymer. Since Rangarajan et al. teach the thermoresponsive polymer such as PNIPAM is the identical thermoresponsive polymer of the instant invention, the thermoresponsive polymer of Rangarajan et al. is expected to provide a porous cell-receiving surface as claimed. Furthermore, it is known in the art that PNIPAM gels contain pores (see Park et al.).
Regarding at least 50% of the substrate particle with the size of at least 1 mm (claim 1), 1 to 10 mm (claim 3); 2-6 mm (claim 4); at least 70% of the substrate particle having the size of 1 to 10 mm (claim 5) or 2-6 mm (claim 6); or at least 90% of the substrate particle having a size of 1-10 mm (claim 7) or 2-6 mm (claim 8), Rangarajan et al. teach the length/width in a range of 0.5-5 mm and the height of the cell carrier in a range of 1-10 mm (para. 34), and examples of 5 mm in length and width with 0.5 mm in height (para. 67). Thus, the exemplified cell carrier of Rangarajan et al. has the particle size of 5 mm (100% of the carrier). It is noted that the particle size as claimed can be any of length, width or height of the particle. 
Regarding the limitation directed to the particle size being the largest linear dimension across the substrate particle, considering the range of height, length, and/or width of cell carrier taught by Rangarajan et al. as discussed, it is expected that the range of the dimension taught by Rangarajan et al. would meet the particle size as claimed. 
Regarding the limitation that each substrate particle has a spherical, ellipsoid, ovoid or ring shape (claim 1), Rangarajan et al. teach that the cell carrier may have an overall perimeter that is circular, elliptical, triangular, rectangular, square, pentagonal or hexagonal shape (para. [0036]), and it is understood that “elliptical” shape would meet the ellipsoid shape as claimed as ellipsoid is a 3D shape that has an elliptical shape.
Regarding the limitation of claim 11, the limitation is directed to the property of the thermoresponsive polymer. Since Rangarajan et al. teach the identical thermoresponsive polymer of the instant invention, the thermoresponsive polymer of Rangarajan et al. would have the same property such that the thermoresponsive polymer would provide the cell-receiving surface at above a threshold temperature, and release cells below the threshold temperature.
Regarding the threshold temperature being 20-40°C (claim 12), while Rangarajan et al. is silent on the threshold temperature of PNIPAM (a.k.a. PNIPAAm), however, it is inherent that the lower critical solution temperature (LCST; i.e. threshold temperature) of the PNIPAM is 32°C (see Mori et al. p.8, Example 4; see Ronfard et al. para. 11), which is within the claimed range.
Regarding the cells attached to the thermoresponsive polymer (claim 16), the cell being mesenchymal stem cells (claim 17), Rangarajan et al. teach that an adherent cell such as hMSCs can be cultured on the cell carrier (para. 56-57).
Regarding the cell-receiving surface being porous and the size of pores being equal or less than 20 m (claim 22), Rangarajan et al. do not teach the limitation. However, it is expected that PNIPAM coating would have pores with less than 20 m in size according to Maheswari et al. Fig. 3A of Maheswari et al. is a SEM image of PNIPAM, and there are clearly pores with the size less than 20 m (based on 100 m of scale bar). 
Regarding claim 23 directed to a system comprising a bio-reactor and the macrocarrier, Rangarajan et al. teach that the cell carrier is suspended in a bioreactor (para. 25 and 58).
Thus, the reference anticipates the claimed subject matter. 

 Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-12, 14, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (supra) as evidenced by Park et al. (supra), Maheswari et al. (supra), Mori et al. (supra) and Ronfard et al. (supra)
Rangarajan et al. in light of Park et al., Mori et al. and Ronfard et al. 
teach the subject matter of claims 1, 3-8, 11-12, 14, 16-17 and 22-23, and thus, render them obvious (see above).
Regarding the size of the substrate particle (claims 3-8), the teachings of Rangarajan et al. are considered to anticipate the claimed size and percentage of the substrate particle (i.e. cell carrier with 5 mm width/length). However, assuming arguendo even if Rangarajan et al. do not teach the limitations, however, it would have been obvious to a person skilled in the art to use any size within the range taught by Rangarajan et al. and use a cell carrier with substantially homogeneous size within the claimed range (i.e. close to 100% of the substrate with the size of claimed range of 1-10 mm; 2-6 mm) with reasonable expectation of success. 
Regarding the substrate particles being partially coated with the thermoresponsive polymer (claim 9), Rangarajan et al. do not particularly teach the limitation. However, it would have been obvious to a person skilled in the art to coat the cell carrier with the thermoresponsive polymer as desired portion of the carrier with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. in light of Park et al., Maheswari et al., Mori et al. and Ronfard et al. as applied to claims 1, 3-9, 11-12, 14, 16-17 and 22-23 above, and further in view of Chen et al. (2012, Int. J. Nanomed.) and Byun et al. (2014, Biomat. Res.).
Regarding the substrate particle comprising polycaprolactone (PCL) (claim 10), Rangarajan et al. do not teach the limitation.
Chen et al. teach a PCL-based scaffold with a diameter of 10 mm punched out from 5 mm-thick porous PCL mats, and growing hMSC using the PCL scaffold (p.4286, 2nd col.; p.4287, 2nd col.).
It would have been obvious to a person skilled in the art to use the PCL taught by Chen et al. as the polymer material of the cell carrier taught by Rangarajan et al. This is because Rangarajan et al. teach that the carrier may be made of polymer including polyester (para. 42), and PCL is known as a biodegradable polyester (see Byun et al. p.3, 2nd col., 1st para.), and PCL is used as a polymer for a cell scaffold according to Chen et al. Thus, one skilled in the art would recognize that PCL is a suitable polymer for fabricating the cell carrier of Rangarajan et al. and use PCL for fabricating the cell carrier of Rangarajan et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. in light of Park et al., Maheswari et al., Mori et al. and Ronfard et al. and in view of Chen et al. and Byun et al. as applied to claims 1, 3-12, 14, 16-17 and 22-23 above, and further in view of Zhang (2005, Polymer) and Sun et al. (2006, Polym. Int.).
Regarding claim 15 directed to the PNIPAAm being coupled to the PCL via an amide linkage, Rangarajan et al. in view of Chen et al. and Byun et al. do not teach the limitation.
However, it is well known in the art to couple/graft two polymers by forming amide bond via the EDC/NHS coupling system. It is extremely well known in the art that the EDC/NHS coupling system would modify the carboxyl group of a first polymer to form an amine reactive O-acylisourea intermediate that spontaneously reacts with primary amines to form an amide bond with the second polymer. 
For example, Zhang teaches Chen et al. teach grafting PNIPAM-NH2 with a carboxy end group onto chitosan (CM-dextran-COOH) through amide bond linkages by using EDC/NHS (see Summary; Figure 1(2)). 
Sun et al. teach the coupling of PCL to a cell-recognizing peptide using EDC/NHS, and PCL bearing carboxylic groups (PCL-COOH) is mixed with EDC/NHS mixture, and then reactive with a peptide (peptide contains amine group) (p.1337, 1st col.; Scheme 1).
Based on these teachings, one skilled in the art would recognize that PNIPAM-NH2 by reacting with PCL-COOH mixed with EDC/NHS would form an amide bond between PNIPAM and PCL.
Thus, it would have been obvious to a person skilled in the art to coat/couple the PNIPAAM (thermoresponsive polymer) onto the PCL-based cell carrier taught by Rangarajan et al. in view of Chen et al. and Byun et al. by using the EDC/NHS coupling system that is commonly used in the art according to Zhang and Sun et al. It is obvious to try the known technology in the art, the EDC/NHS coupling system, for coupling PCL with PNIPAAM with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The claim rejections under 35 USC §102 and 103 have been modified in order to address newly added limitations or those incorporated from the canceled claims.
Regarding the are rejections, applicant argued that a porous cell-receiving surface is not necessarily present in Rangarajan et al. and there is no support for the inherent feature of the PNIPAM gels having the pores. The claim rejection discussed that it is an inherent feature of the PNIPAM gels having pores, i.e. porous cell-receiving surface and provided reasoning to show inherency based on the PNIPAM gel taught by the reference is identical to the gel in the claimed invention (claim 14). Thus, the claim rejection based on the inherency is proper as the claim rejection shows that the product in question is identical, and the reasoning such that the identical product would have identical characteristics or features even if it is silent in the prior art. 
To further substantiate the reasoning, the claim rejection now provides a supporting evidentiary reference showing that the PNIPAM hydrogel inherently contains pores referring Park et al. and the pores with the size less than 20 m referring Maheswari et al.
Applicant alleged that Rangarajan et al. teach away from the features of claim 1 as it discloses non-porous properties of the polymer can facilitate cell release referring para. [0042] and [0043]. This disclosure cannot be considered that Rangarajan et al. teach away the feature of the claimed invention. While there are polymers that are non-porous be used for cell carrier and that might facilitate cell release, however, this is nothing with the cell-receiving surface formed on the cell carrier as claimed. Rather this disclosure is for the polymer used for a cell carrier, not for the coating applied on top of the carrier. Rangarajan et al. clearly teach PNIPAM as a coating on the surface of the cell carrier, and PNIPAM is inherently porous.
Based on the above discussion, the instant amendment does not overcome the claimed rejections as presented above.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632